Case 2:20-cv-00193-JRG-RSP Document 152 Filed 03/26/21 Page 1 of 3 PageID #: 6712




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

                                                            §
      SCORPCAST, LLC d/b/a HAULSTARS,                       §
                                                            §
                     Plaintiff,                             §
                                                            §
      v.                                                    §     Case No. 2:20-cv-00193-JRG-RSP
                                                            §     (LEAD CASE)
      BOUTIQUE MEDIA, ALL 4 HEALTH                          §
      SRL, KB PRODUCTIONS, LLC,                             §
      MANICA MEDIA SL, OANASUN                              §
      ENTERTAINMENT SRL, and                                §
      BRAVOMAX SERVICES LIMITED,                            §
                                                            §
                     Defendants.                            §

                                           MEMORANDUM ORDER

               Before the Court are seven motions:

           •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

               Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

               1(c), filed by Defendant All 4 Health SRL, Dkt. No. 1081;

           •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

               Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

               1(c), filed by Defendant Boutique Media, Dkt. No. 111;

           •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

               Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

               1(c), filed by Defendant Bravomax Services Limited, Dkt. No. 114;




  1
   In the future, the Court prefers that motions which are substantively identical be filed in as few motions as
  possible, rather than filing several substantively identical motions.
Case 2:20-cv-00193-JRG-RSP Document 152 Filed 03/26/21 Page 2 of 3 PageID #: 6713




     •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

         Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

         1(c), filed by Defendant KB Productions, Dkt. No. 116;

     •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

         Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

         1(c), filed by Defendant Manica Media SL, Dkt. No. 118;

     •   Motion to Strike Plaintiff Scorpcast, LLC’s Infringement Contentions in part Under

         Patent Rule 3-1(b) and Compel Infringement Contentions Complying with Patent Rule 3-

         1(c), filed by Defendant Oanasun SRL, Dkt. No. 120 (collectively the “Defendants’

         Motions); and

     •   Motion to Compel Discovery from Defendants (“Plaintiff’s Motion”), filed by Plaintiff

         Scorpcast, LLC d/b/a HaulStars (“Plaintiff”), Dkt. No. 126.

     After briefing, the Court heard these motions on March 23, 2021. See Dkt. No. 148. This

  Order summarizes the rulings at that hearing, and the transcript shall provide clarifying details, if

  needed.

         After consideration and for the reasons discussed during the hearing, the Court

  GRANTS-IN-PART the Defendants’ Motions. The Court gives the Plaintiff two (2) weeks,

  from the date of the hearing, to amend their infringement contentions in the manner expressed by

  the Court during the hearing. It is therefore ORDERED that the Plaintiff amend their

  contentions by April 6, 2021.

         Plaintiff’s Motion is DENIED-AS-MOOT without prejudice. During the hearing, the

  parties represented they would meet-and-confer in order to resolve the issues raised in Plaintiff’s

  Motion. Plaintiff may re-urge their motion at a later date, if necessary.
Case 2:20-cv-00193-JRG-RSP Document 152 Filed 03/26/21 Page 3 of 3 PageID #: 6714



        SIGNED this 3rd day of January, 2012.
       SIGNED this 26th day of March, 2021.




                                                ____________________________________
                                                ROY S. PAYNE
                                                UNITED STATES MAGISTRATE JUDGE
